Citation Nr: 1757847	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-35 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for COPD, to include as due to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Atty. J. Michael Woods
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1956 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In a January 2017 statement, the Veteran requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The Board notes that the Veteran has submitted a substantive appeal concerning entitlement to service connection for depression, to include as secondary to bilateral hearing loss and tinnitus.  As that claim has not yet been certified to the Board by the AOJ, the Board declines to take jurisdiction at this time.

The DECISION below adjudicates the claim of service connection rheumatoid arthritis.  The remaining aspects of the appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record reflects that the Veteran's rheumatoid arthritis is etiologically related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for rheumatoid arthritis have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for rheumatoid arthritis, for which he currently has a diagnosis.  See, e.g., January 2010 VA Treatment Records.

In May 2014, a private physician reviewed the Veteran's entire claims file and interviewed the Veteran.  Upon review of the claims file, the physician noted that the Veteran had been treated for Rubella during service in March 1956.  In October 1957, he was treated for sores in his mouth, ulcers, and rash; and in 1958, he was treated for a rash all over his body.  The physician opined that skin problems are not likely to persist for that long solely from Rubella.  The physician further opined that rheumatoid arthritis also affects the skin.  The Veteran reported to the physician that he also had swollen feet during service.  Based on medical literature and articles submitted with the physician's report, the physician noted a correlation between Rubella and rheumatoid arthritis.  The physician determined that in-service Rubella likely contributed to the development of rheumatoid arthritis, and that based on the in-service skin problems and swollen feet, the Veteran's rheumatoid arthritis likely began in service.  

The claims file contains no other evidence regarding whether rheumatoid arthritis is etiologically related to service.  The Board finds the May 2014 private physician's report to be both probative and credible, as it included a thorough review of the claims file, an interview with the Veteran, references to medical literature, and an adequate rationale.  Accordingly, the Board finds the weight of the evidence is in favor of finding the Veteran's rheumatoid arthritis is at least as likely as not etiologically related to his active duty service.


ORDER

Entitlement to service connection for rheumatoid arthritis is granted.


REMAND

As an initial matter, the appeal must be remanded in order to obtain any available outstanding Social Security Administration (SSA) records.  In his June 2011 application for TDIU, the Veteran indicated that he has received social security payments since 2001.  It is unclear whether these payments are based on disability.  The record does not reflect that the RO has attempted to obtain any available SSA records.

Additionally, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

 In this case, the Veteran seeks service connection for COPD and asbestosis, secondary to exposure to contaminated water at Camp Lejeune and/or secondary to exposure to asbestos on Navy ships.  See July 2011 Veteran Statement.  The record reflects that he has a diagnosis of COPD.  See January 2010 VA Treatment Records.  His DD 214 reflects that he was stationed at Camp Lejeune, and military records confirm that the Veteran traveled on board the USNS General Hugh J. Gaffey, the  USS Henrico; the USS Lenawee; and the USS Barrett.  On remand, the Veteran should be afforded a VA examination.

The claim for TDIU is inextricably intertwined with the claims for entitlement to service connection for COPD and asbestosis; and with the claim for a higher initial rating for bilateral hearing loss.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU is also warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records since January 2010.

2.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

3.  Follow all current development procedures for the development of the Veteran's service connection claims, including COPD and asbestosis, as a result of exposure contaminated water at Camp Lejeune.  See M21-1, Part IV.ii.1.I.7.a-k.  

Specifically, as there is evidence that the Veteran was stationed at Camp Lejeune, and he has claimed his diagnosed COPD is related to exposure to contaminated water, the RO must request a review by a medical subject matter expert.  See M21-1, Part IV.ii.1.I.7.h.  

The subject matter expert should provide an answer as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's diagnosed COPD is etiologically related to his exposure to contaminated water while stationed at Camp Lejeune.

4.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination with a qualified VA pulmonary specialist to determine the nature and etiology of any diagnosed lung disorder, to include COPD and asbestosis.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should identify all current respiratory disorders, including COPD.  See January 2010 VA Treatment Records.  The examiner should first provide opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran manifests an asbestos-related pulmonary disease and, if so, specifically note the diagnosis(es).  The examiner should address the VA treatment records indicating that the Veteran has COPD.  

For any non asbestos-related disease(s), please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such pulmonary disorder occurred in or is otherwise etiologically related to the Veteran's military service.  

If any asbestos-related disease is present, please provide an opinion as to whether any diagnosed pulmonary disorder unrelated to asbestos exposure has been caused or aggravated beyond the normal progress of the disorder by any current asbestos-related disease.

5.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


